IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

T.B., a child,                        NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-5161

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed April 24, 2017.

An appeal from the Circuit Court for Duval County.
Henry E. Davis, Judge.

Andy Thomas, Public Defender, and Archie F. Gardner, Jr., Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Heather Flanagan Ross, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      The state properly concedes that the trial court erred in committing appellant

to a maximum-risk residential program because appellant did not meet any of the

criteria of section 985.465, Florida Statutes (2016). Accordingly, we reverse and
remand for a new disposition hearing. See M.S. v. State, 845 So. 2d 323 (Fla. 1st

DCA 2003); In Interest of A.L., 705 So. 2d 1048 (Fla. 2d DCA 1998); B.T.G. v.

State, 694 So. 2d 767, 769 (Fla. 1st DCA 1997).

      REVERSED and REMANDED.

ROBERTS, C.J., MAKAR, and JAY, JJ., CONCUR.




                                        2